1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                SOUTHERN DISTRICT OF CALIFORNIA

10
                                                           Case No.: 18cv1203-LAB(BLM)
11   ALEXANDRA INVESTMENTS, INC., a
     corporation,
12                                                         ORDER DENYING DEFENDANT FCA US
                                          Plaintiff,       LLC’S MOTION TO ALLOW FCA US
13                                                         LLC’S REPRESENTATIVE TO APPEAR
     v.                                                    TELEPHONICALLY AT THE EARLY
14
                                                           NEUTRAL EVALUATION CONFERENCE
     FCA US LLC, a limited liability company, and
15   DOES 1 through 100, inclusive,
                                                           [ECF No. 33]
16                                    Defendants.
17

18

19
20         On March 4, 2019, Defendant FCA US LLC (“Defendant”) filed a motion to excuse the

21   personal appearance of its corporate representative, Kris Krueger, at the March 11, 2019 Early

22   Neutral Evaluation Conference (“ENE”). ECF No. 33. Defendant acknowledges that Mr. Kreuger

23   is the person who “has full authorization to settle this matter.” Id. at 1. Defendant seeks

24   permission to have Mr. Krueger appear telephonically, rather than in person, because the

25   potential damages in this case are limited and Mr. Krueger would have to spend at least sixteen

26   hours traveling from Michigan to San Diego. Id. at 1–2; see also Declaration of Kris Krueger at
27   2. Defendant asserts that given the limited damages, and costs of attendance, it makes more

28   economic sense for Mr. Krueger to appear telephonically. ECF No. 33 at 1–3. Defendant also

                                                       1
                                                                                   18cv1203-LAB(BLM)
1    argues that the lengthy travel requirements would be incredibly burdensome and hinder Mr.

2    Krueger’s ability to handle the rest of his work. Id. Plaintiffs did not respond to Defendant’s

3    motion. See Docket.

4          It is the Court’s experience that the presence of all parties and counsel is critical to the

5    possibility of a successful settlement and that telephonic appearances are not as productive or

6    successful.   In addition, in the order setting the ENE, the Court stated that the personal

7    appearance requirement would only be waived for “good cause.” ECF No. 31. Chambers rules

8    state that a party will not be excused from personal appearance at an ENE “absent extraordinary

9    circumstances,” and that “[d]istance of travel alone does not constitute an ‘extraordinary

10   circumstance.’” Accordingly, Defendant’s motion is DENIED.

11         IT IS SO ORDERED.

12

13   Dated: 3/5/2019

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    2
                                                                                     18cv1203-LAB(BLM)
